                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
________________________
                               :
MARCOS SANTIAGO,               :
                               :    Civ. No. 16-3900 (RMB)
               Petitioner      :
                               :
       v.                      :    MEMORANDUM AND ORDER
                               :
UNITED STATES OF AMERICA,      :
                               :
               Respondent      :
________________________       :


     This matter comes before the Court upon the request of

Petitioner’s   counsel   to   withdraw   from   representation   in   this

proceeding under 28 U.S.C. § 2255. (Letter Request, ECF No. 6.)

Petitioner, represented by counsel, protectively filed a motion to

vacate, set aside or correct sentence under 28 U.S.C. § 2255 in

this Court on June 22, 2016, and the Court stayed the case. (2255

Mot., ECF No. 1; Order, ECF No. 4.)

     On May 23, 2016, Petitioner, represented by counsel, filed an

Application for Leave to File a Second or Successive Petition,

pursuant to 28 U.S.C § 2244(B), in the Third Circuit Court of

Appeals. (Second or Successive Motion to Correct Sentence Under 28

U.S.C. § 2255, ECF No. 1 at 6.) Petitioner sought to vacate and

correct his sentence based on the Supreme Court’s June 26, 2015

decision in Johnson v. United States, 135 S. Ct. 2551 (2015),
invalidating the residual clause of the Armed Career Criminal Act.

(Id.) The Third Circuit stayed the case. (Id.)

      While    Petitioner’s        application     was    pending    in    the   Third

Circuit, Petitioner and his counsel had a complete break-down in

their attorney-client relationship, and the Third Circuit granted

counsel’s motion to withdraw. (Letter Request, ECF No. 6.) On

August   27,       2019,    the     Third       Circuit   granted     Petitioner’s

Application for Leave to File a Second or Successive Habeas Corpus

Petition under § 2255, Order Re. Applications for Leave to File

Second or Successive Habeas Corpus Petitions Pursuant to 28 U.S.C.

§ 2244(B) Involving Challenges to 18 U.S.C. §924(c), No. 16-2529

(3d Cir. Aug. 27, 2019) (citing footnote 2 in In re Michael

Matthews, et al., 934 F.3d 296 (3d Cir. 2019)). The Court lifted

the   stay    in   this    matter    on     October    10,   2019,   and    directed

Petitioner to file a supplemental brief in support of his § 2255

motion. (Order, ECF No. 6.)

      Local Civil Rule 102.1 provides that unless other counsel is

substituted, no attorney may withdraw an appearance except by leave

of Court. For good cause shown, Petitioner’s counsel may withdraw

from representation and Petitioner may proceed pro se.

      IT IS therefore on this 16th day of October 2019,

      ORDERED      that    Julie   A.   McGrain,      Assistant     Federal      Public

Defender, may withdraw from representation in this matter; and it

is further

                                            2
     ORDERED that Petitioner shall file pro se a supplemental brief

in support of his § 2255 motion in this Court, within 30 days of

the date of entry of this Order, addressing United States v. Davis,

139 S. Ct. 2319 (June 24, 2019); and it is further

     ORDERED that Respondent shall file an answer to Petitioner’s

§ 2255 motion within 45 days of the date of entry of Petitioner’s

supplemental brief in support of the § 2255 motion; and it is

further

     ORDERED that Petitioner may file a reply to Respondent’s

answer within 45 days of the date of entry of Respondent’s Answer;

and it is further

     ORDERED that the Clerk shall serve a copy of this Memorandum

and Order on Petitioner by regular U.S. mail.



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 3
